DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1-5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manai et al., US 2008/0014397 (“Manai”) in view of Shimizu et al., DE 3312936 (“Shimizu”)(both references previously cited).
Regarding claims 1-4, 7, 11, and 12, Manai teaches a multilayer fuel tube comprising a polyamide resin layer (13) and a barrier layer (12) [abstract, 0034, Fig. 1] which read on the claimed polyamide layer (A) and polyamide layer (B), respectively. The polyamide of the polyamide resin layer (13) may be, inter alia, polyamide 6,10  (PA 6.10) [0057] which reads on the polyamide (a2) recited in claim 1. The polyamide resin layer (13) is not required to comprise any additional components and therefore is reasonably interpreted as consisting of PA 6.10. Manai teaches embodiments wherein polyamide layer (13) and the barrier layer (12) are directly laminated to each other [0041].
The barrier layer (12) is formed from a composition comprising a metaxylylene group-containing polyamide and a flexible polyamide [0035].  The metaxylylene group-containing polyamide may be, inter alia, a polymetaxylylene adipamide (i.e. PA MXD.6) or polymetaxylylene sebacamide (i.e. PA MXD.10) [0056] which reads on the polyamide (B1) recited in claims 1-4. The flexible resin may be, inter alia, polyamide 6 (i.e. PA 6) [0057] which reads on the polyamide (b1) recited in claims 1 and 7.  The flexible polymer is present in amounts of from 10 to 30 wt% based on the total amount of barrier layer (12) [0044].  As such, the metaxylylene group-containing polyamide is reasonably interpreted as comprising the remaining portion (i.e. 70 to 90wt%) of the layer. Manai 
Manai is silent regarding impact modifier being a modified polyolefin and the amounts of the impact modifier added to the composition of the barrier layer (12). 
Shimizu discloses a polyamide composition comprising a meta-xylylenediamine group-containing polyamide, an aliphatic polyamide, and a modified ethylene copolymer [abstract, 0001, 0008-0012, 0018]. The modified ethylene copolymer may be a maleic anhydride modified ethylene copolymer [0013]. Shimizu teaches that an effective amount of modified ethylene copolymer to improve the impact resistance of the polyamide resin is from 3 to 100 parts by weight per 100 parts by weight of polyamide composition [0018].
Manai and Shimizu are both directed towards polyamide resin compositions comprising a meta-xylylenediamine group-containing polyamide, an additional polyamide, and an olefinic impact modifier. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the barrier layer composition of the hose of Manai by incorporating from 3 to 100 parts by weight of a maleic anhydride (MAH) modified ethylene copolymer as taught by Shimizu with expectation of improving the impact properties of the composition. The resulting composition would have comprised from 3 to 100 parts by weight of a MAH-modified ethylene copolymer per 100 parts by weight of a polyamide component comprising from 70 to 90wt% of PA MXD.6 or PA MXD.10 and from 10 to 30wt% of PA 6. The MAH-modified ethylene copolymer in the barrier layer composition would have read on the component (B2) recited in claim 1. The ranges of amounts of 
Regarding claim 5, Manai teaches that the barrier layer (12) may be formed from a PA MXD.6 or PA MXD.10 [0056].  MPEP 2144.06 establishes that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition for the very same purpose.  As such, it would have been obvious for one of ordinary skill in the art to have utilized any combination of PA MXD.6 and PA MXD.10, including the instantly claimed ratio range, when forming the barrier layer of Manai.

Claims 1-5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manai in view of Mizutani et al., US 2013/0216751 (“Mizutani”)(previously cited).
Regarding claims 1-4, 7, 11, and 12, Manai teaches a multilayer fuel tube comprising a polyamide resin layer (13) and a barrier layer (12) [abstract, 0034, Fig. 1] which read on the claimed polyamide layer (A) and polyamide layer (B), respectively. The polyamide of the polyamide resin layer (13) may be, inter alia, polyamide 6,10  (PA 6.10) [0057] which reads on the polyamide (a2) recited in claim 1. The polyamide resin layer (13) is not required to comprise any additional components and therefore is reasonably interpreted as consisting of PA 6.10. Manai teaches embodiments wherein polyamide layer (13) and the barrier layer (12) are directly laminated to each other [0041].
The barrier layer (12) is formed from a composition comprising a metaxylylene group-containing polyamide and a flexible polyamide [0035].  The metaxylylene group-containing polyamide may be, inter alia, PA MXD6 or PA MXD10 [0056] which reads on the polyamide (B1) recited in claims 1-4. The flexible resin may be, inter alia, PA 6 [0057] which reads on the polyamide (b1) recited in claims 1 and 7.  The flexible polymer is present in amounts of from 10 to 30 wt% based on the total amount of barrier layer (12) [0044].  As such, the metaxylylene group-containing polyamide is reasonably interpreted as comprising the remaining portion (i.e. 70 to 90wt%) of the layer. Manai teaches that the barrier layer (12) may additionally comprise an olefinic impact resistance improver (i.e. an impact modifier) [0060].
Manai is silent regarding impact modifier being a modified polyolefin and the amounts of the impact modifier added to the composition of the barrier layer (12). 
Mizutani discloses a polyamide composition comprising a semi-aromatic polyamide, an aliphatic polyamide, and an impact modifier [abstract, 0009-0012, 0022, 0024]. The impact modifier imparts flexibility and impact resistance to the composition [0030].  Mizutani teaches incorporating the impact modifier in amounts of from about 0.1 to about 10 parts by weight based on the content of polyamide in the composition [0031].  Mizutani exemplifies a MAH-modified ethylene/butene copolymer as an impact modifier [0055, 0056, 0061, Table 1].
Manai and Mizutani are both directed towards polyamide resin compositions comprising a semi-aromatic polyamide, an aliphatic polyamide, and an olefinic impact modifier. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the barrier layer composition of 
Regarding claim 5, Manai teaches that the barrier layer (12) may be formed from a PA MXD.6 or PA MXD.10 [0056].  MPEP 2144.06 establishes that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition for the very same purpose.  As such, it would have been obvious for one of ordinary skill in the art to have utilized any combination of PA MXD.6 and PA MXD.10, including the instantly claimed ratio range, when forming the barrier layer of Manai.

Claims 1-5, 7, 11, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Manai in view of Tomic et al., US 2013/0261245 (“Tomic”)(previously cited).
Regarding claims 1-4, 7, 11, and 12, Manai teaches a multilayer fuel tube comprising a polyamide resin layer (13) and a barrier layer (12) [abstract, 0034, Fig. 1] which read on the claimed polyamide layer (A) and polyamide layer (B), respectively. The polyamide of the polyamide resin layer (13) may be, inter alia, polyamide 6,10  (PA 6.10) [0057] which reads on the polyamide (a2) recited in claim 1. The polyamide resin layer (13) is not required to comprise any additional components and therefore is reasonably interpreted as consisting of PA 6.10. Manai teaches embodiments wherein polyamide layer (13) and the barrier layer (12) are directly laminated to each other [0041].
The barrier layer (12) is formed from a composition comprising a metaxylylene group-containing polyamide and a flexible polyamide [0035].  The metaxylylene group-containing polyamide may be, inter alia, a polymetaxylylene adipamide (i.e. PA MXD.6) or polymetaxylylene sebacamide (i.e. PA MXD.10) [0056] which reads on the polyamide (B1) recited in claims 1-4. The flexible resin may be, inter alia, polyamide 6 (i.e. PA 6) [0057] which reads on the polyamide (b1) recited in claims 1 and 7.  The flexible polymer is present in amounts of from 10 to 30 wt% based on the total amount of barrier layer (12) [0044].  As such, the metaxylylene group-containing polyamide is reasonably interpreted as comprising the remaining portion (i.e. 70 to 90wt%) of the layer. Manai teaches that the barrier layer (12) may additionally comprise an olefinic impact resistance improver (i.e. an impact modifier) [0060].
Manai is silent regarding impact modifier being a modified polyolefin and the amounts of the impact modifier added to the composition of the barrier layer (12). 
Tomic discloses a fuel hose formed from a polyamide resin composition comprising a polyamide component and an impact modifier [abstract, 0001, 0004-0014, 0020-0027].  As a suitable impact modifier, Tomic exemplifies a MAH-grafted ethylene copolymer [0023, 0061]. The impact modifier is present in amounts of at least 5 wt% with respect to the total weight of the composition to at most 60 wt% [0022, 0023]. Importantly, Tomic teaches that the composition is required to comprise enough impact 
Manai and Tomic are both directed towards polyamide resin compositions comprising a polyamide component and an olefinic impact modifier. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the barrier layer composition of the hose of Manai by incorporating from 5 to 60 wt% of the MAH-grafted ethylene copolymer disclosed by Tomic into the composition with the expectation of improving the impact properties of the composition.  Alternatively, it would have been obvious to have varied the amount of MAH-grafted ethylene copolymer incorporated into the composition of Manai as taught by Tomic through routine experimentation in order to arrive at a desired balance between impact and barrier properties.  
In either case, the MAH-grafted ethylene copolymer, PA MXD.6 or PA MXD.10, and PA 6 components of the composition of modified Manai would have been present in ranges of amounts which overlap or encompass, and therefore render obvious, ranges of amounts of components (B1), (B2), and (B3) recited In claim 1. The maleic anhydride grafted ethylene copolymer in the composition of modified Manai would have read on claimed component (B2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manai in view of Shimizu or Mizutani or Tomic as applied to claim 1 above, and further in view of Mitadera et al., US 2012/0076964 (“Mitadera”)(previously cited).
Regarding claim 5, modified Manai teaches what is described above. Additionally, Manai teaches that the barrier layer (12) may be formed from a PA MXD.6 or PA MXD.10 [0056].  
Modified Manai is silent regarding the barrier layer (12) comprising a blend of PA MXD.6 and PA MXD.10.
Mitadera discloses a polyamide resin composition having excellent gas barrier properties and heat aging resistance wherein the blend comprises a polyamide composed of a meta-xylylenediamine group-containing polyamide [abstract, 0001, 0012, 0015-0025].  Mitadera teaches that by blending PA MXD.6 with PA MXD.10 it is possible control the gas barrier properties and heat resistance of the composition while keeping the crystallinity [0026-0029].  Mitadera teaches that when attaching importance to gas barrier properties it is useful to reduce a mixing proportion of the PA MXD.6 such that the mass ratio range of PA MXD.10:PA MXD.6 is not more than 50/50 [0028].
Modified Manai and Mitadera are both directed towards gas barrier compositions comprising a meta-xylylenediamine group-containing polyamide. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the blend of PA MXD.6 and PA MXD.10 taught by Mitadera as the metaxylylene group-containing polyamide component of the gas barrier layer of the hose of Manai with the expectation of controlling the gas barrier properties and heat resistance of the composition while keeping the crystallinity.  The proportions of PA MXD.6 and PA MXD.10 in the composition of the resulting barrier layer would have overlapped, and therefore rendered obvious, the claimed proportions.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manai in view of Shimizu or Mizutani or Tomic as applied to claim 1 above, and further in view of Sato et al., US 2009/0297749 (“Sato”)(previously cited).
Regarding claims 9 and 10, modified Manai teaches what is described above.  In addition, Manai teaches that the barrier layer (12) may form the innermost layer of the 
Modified Manai silent regarding the barrier layer comprising carbon nanotubes.
Sato discloses a multilayer fuel hose comprising a polyamide resin-based innermost layer [abstract, 0018, 0019, 0024, 0026].  The polyamide resin-based innermost layer comprises a conductive filler which may be carbon nanotubes in an amount of from 5 to 30wt% [0028].  
Modified Manai and Sato are both directed towards multilayer hoses comprising an electrically conductive innermost layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to incorporated from 5 to 30wt% of carbon nanotubes into the barrier layer (12) of the hose of modified Manai because as is taught by Sato, carbon nanotubes in this amount were art recognized to be suitable for the purpose of rending a polyamide resin layer electrically conductive (see MPEP 2144.07).  The amount of carbon nanotubes taught by Sato overlaps, and therefore renders obvious, the claimed range of amounts. 

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive.
On page 7 of the remarks filed 22 June 2021 Applicant indicates that no new arguments/remarks are presented.  As such, the Examiner will address the remarks filed 15 October 2020 as they pertain to the instantly pending grounds of rejection.
On pages 7-9 of the remarks Applicant asserts that there is nothing in the cited prior art that discloses or suggests to one of ordinary skill in the art to modify the barrier 
However, as is described in the rejection above, the applied prior art of record fairly teaches a multilayer tube comprising a barrier formed from a composition comprising each of the three components (B1-B3) recited in claim 1 in ranges of amounts which overlap or encompass the ranges of amounts recited in claim 1.  Regarding overlapping or encompassing ranges, MPEP 2144.05 establishes that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exist.  While Applicants can rebut a prima facie case of obviousness by showing criticality of the ranges with respect to arriving at an unexpected result, MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range(s). 
In the instant case, the scope of instant claim 1 encompasses a layer A comprising a blend of a linear polyamide and a modified polyolefin wherein either component may be present in any non-zero amount. Additionally, claim 1 merely recites that component B2 may be a MAH-modified α-olefin copolymer, MAH-modified polyethylene, or a polyolefin-graft modified with an aliphatic polyamide which encompasses a very broad range of species having any non-zero amount of ethylene, any 
The above points notwithstanding, it is noted that as is described above, Tomic teaches that there is an impact modifier content dependent balance between the barrier properties of a polyamide composition and the composition’s impact properties. Additionally, Sharp et al., US 2014/0008373 (previously cited as an evidentiary reference) provides evidence that impact modifiers were known in the art of polyamide resin compositions to impart elongation at break properties to polyamide resins [0017]. Furthermore, Mizutani (cited above) evidences that impact modifiers were known in the art of polyamide resin compositions to impart flexibility
On page 8 of the remarks Applicant asserts that the previous Office Action improperly used the present application as a roadmap to select the claimed ranges of amounts of modified polyolefin.  However, the Examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As is described above, the cited prior art teaches ranges of amounts of maleic anhydride modified polyolefin which render obvious the claimed range of amounts. In light of the prima facie case of obviousness set forth above, it is incumbent on the Applicant to objectively demonstrate that the claimed range of amounts of the claimed components are critical to achieving an unexpected result.  However, as is described above, the evidence of record effectively demonstrates that the results which Applicant asserts are unexpected would have actually been expected by one of ordinary skill in the art.  As such, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782